Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-8 in the reply filed on 12/21/2021 is acknowledged. Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/202, 02/24/2021, 05/06/2021 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
Therefore, the phrase “A shaving blade is disclosed. According to one embodiment of the present disclosure” is not necessary in the abstract and should be deleted and the abstract is ensured to be within the range of 50 to 150 words in length. 
Drawings
The drawings are objected to because a cutting edge is disclosed in Para. 17 as a reference “11”, but the reference “11” of figure 1 is unclear what it is pointing to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “T16” and “D16” are unclear what they are stand for. If they are labels or references referring to a thickness and a distance, they should be in parentheses. Claims 2-8 have the same issue. Similarly, claims 5-6 “R100”, “R4”, “R8”.
Claim 1 recites “measured at a distance D16 that is 16 micrometers from the substrate tip, is in a range from 2.41 micrometers to 3.76 micrometers” is unclear whether it measures from a tip to a point of 16 micrometers along sides 13-14 or a tip to a point of 16 micrometers along a height of the substrate. Claims 2-8 have the same issue.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Papatriantafyllou et al (US 2017/0348867) hereinafter Papatriantafyllou in view of DePuydt et al (US 9248579) hereinafter DePuydt.
Regarding claims 1-4, as best understood, Papatriantafyllou show a shaving blade (Figures 1-2) comprising:
a substrate having a cutting edge (abstract) on which a substrate tip (14) is formed, wherein the blade has thicknesses of the substrate, measured at distances from the tip along a central axis of the blade, respectively show in a table below, but Papatriantafyllou fails to show
a thickness at a distance of 16 micrometers from the substrate tip, is in a range from 2.41 micrometers to 3.76 micrometers, as set forth in claim 1;
a thickness at a distance of 100 micrometers from the substrate tip, is in a range from 10.5 micrometers to 19.5 micrometers, as set forth in claim 2;
a thickness at a distance of 32 micrometers from the substrate tip, is in a range from 5 micrometers to 7.02 micrometers, as set forth in claim 3; and
a thickness at a distance of 64 micrometers from the substrate tip, is in a range from 7.69 micrometers to 12.90 micrometers, as set forth in claim 4.
DePuydt shows a shaving blade comprising: a cutting edge on which a blade tip (52) is formed, wherein the blade has thicknesses, measured at distances from the tip along a central axis of the blade, are followings:
a thickness at a distance of 4 micrometers from the substrate tip, is in a range from 1.3 micrometers to 1.6 micrometers;
a thickness at a distance of 8 micrometers from the substrate tip, is in a range from 2.2 micrometers to 2.7 micrometers; and
a thickness at a distance of 16 micrometers from the substrate tip, is in a range from 3.8 micrometers to 4.9 micrometers.
DePuydt also discusses the thickness is provided a balance between strength and low cutting force or sharpness and the substrate having greater thicknesses will have a higher cutting force leading to an increased tug and pull and increased discomfort for the user during shaving (see Col. 4, lines 30-36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had the thicknesses of the blade of any reasonable range including the claimed ranges (a thickness at a distance of 16 micrometers from the substrate tip, is in a range from 2.41 micrometers to 3.76 micrometers, as set forth in claim 1; a thickness at a distance of 100 micrometers from the substrate tip, is in a range from 10.5 micrometers to 19.5 micrometers, as set forth in claim 2; a thickness at a distance of 32 micrometers from the substrate tip, is in a range from 5 micrometers to 7.02 micrometers, as set forth in claim 3; and a thickness at a distance of 64 micrometers from the substrate tip, is in a range from 7.69 micrometers to 12.90 micrometers, as set forth in claim 4), since it has been held that where the general conditions of claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Moreover, the claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges, depending on the strength, low cutting force and sharpness of the blade requirements to be manufactured. See the discussion of DePuydt, the thickness is provided a balance between strength and low cutting force or sharpness and the substrate having greater thicknesses will have a higher cutting force leading to an increased tug and pull and increased discomfort for the user during shaving (see Col. 4, lines 30-36). This proves that the blade thickness range is a known results-effective variable, and one of ordinary skill can change that thickness of blade to affect the desired outcome.
Distance from a blade tip (µm)
thickness (µm)
5
1.55-1.97
16
4.32-5.07
20
4.6-6.34
30
6.5-8.94
32
6.72-7.15. see the discussion below
40
8.4-11.54
50
10.30-14.13
64
see the discussion in claim 4 above
100
19.80-27.12

Regarding claim 5, as best understood the modified blade of Papatriantafyllou shows that a first ratio (R16) obtained by dividing the thickness (at the distance 16 µm), measured at the distance (of 16 µm), by the distance (of 16 µm) is greater than or equal to a second ratio (R100) obtained by dividing a thickness (at the distance 100 µm), measured at a distance that is 100 micrometers from the substrate tip, by the distance (of 100 µm).
There is the basic of properties of Isosceles triangle:

    PNG
    media_image1.png
    530
    1001
    media_image1.png
    Greyscale


Based on the properties of an Isosceles triangle and the Papatriantafyllou’s Figures 1-2, the thickness at the distance 16 is  about 4.32 µm, thus, the first ratio is equal the second ratio of some ranges(4.32/16-5.07/16 = 0.27-0.317 and 19.80/100-27.12/100=.198-.2712).
Regarding claim 6, as best understood the modified blade of Papatriantafyllou shows that a first ratio (R16) obtained by dividing the thickness (T16) measured at the distance (D16) by the distance (D16) (that is 0.27-0.317, see the discussion in claim 5 above) is less than or equal to a third ratio (R4) obtained by dividing a thickness (T4), measured at a distance (D4) that is 4 micrometers from the substrate tip, by the distance (D4). Based on the properties of an Isosceles triangle, the thickness of a distance that is 4 micrometers is 1.24-1.5; therefore, the first ratio is less than the second ratio (0.31-0.37).
Regarding claim 7, as best understood the modified blade of Papatriantafyllou shows that a difference between a thickness of the substrate, measured at a distance of 32 micrometers from the substrate tip (6.72-7.15 micrometers. See the discussion and calculation based on the properties of an Isosceles triangle), and the thickness of the substrate (4.32-5.07 micrometers), measured at the distance of 16 micrometers, is less than 4.61 micrometers.
Regarding claim 8, as best understood the modified blade of Papatriantafyllou shows that a difference between a thickness of the substrate (19.80-27.12 micrometers), measured at a distance that is 100 micrometers from the substrate tip, and the thickness of the substrate, measured at the distance of 16 micrometers from the substrate tip (that is 4.32-5.07 micrometers), is less than 17.09 micrometers (some of difference between the thicknesses are less than 17.09 micrometers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Examiner, Art Unit 3724                                                                                                                                                                                             1/15/2022